Per Curiam.
Defendant Ali Pronce was tried without a jury and convicted of larceny from the person of another contrary to CL 1948, § 750.357 (Stat Ann 1954 Rev § 28.589). On appeal he contends that he was denied the right to effective assistance of counsel; that the evidence failed to establish his identity as the perpetrator of the crime beyond a reasonable doubt; and that he did not voluntarily *577and intelligently waive the right to trial by jury. The appellee has filed a motion to affirm the conviction.
The defendant expressly waived a jury trial. At the trial witnesses identified the defendant as the perpetrator of the crime. Our examination of the record convinces us that the defendant was not denied the effective ' assistance of counsel. The questions presented here on appeal are unsubstantial and require no formal argument or submission.
The motion to affirm the defendant’s conviction is granted.